Citation Nr: 1309042	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-40 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and K.C.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in relevant part, granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective August 17, 2009.

The Veteran and K. C. testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.  

The Veteran submitted additional evidence since the last RO adjudication of his claim.  Such submissions were accompanied by a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2012).

The Board finds that as a result of statements made during the Veteran's September 2011 hearing pertaining to the effects of his PTSD on his employment, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination with respect to his diagnosed PTSD in November 2009.  Consequently, more than three years have passed since the severity of this disability was last assessed through VA examination.  Moreover, where the prior VA examination was conducted before service connection was granted for this disability, the primary focus of the examination was to diagnose the disability, rather than to fully assess the impact of the disability on his occupational and social functioning.  Not surprisingly, the examination did not consider whether this disability rendered him incapable of obtaining and maintaining substantially gainful employment, as is necessary to adjudicate the derivative TDIU claim.  

Since the prior November 2009 VA examination, his wife reported during a July 2011 VA mental health evaluation that his PTSD symptoms had significantly increased in severity during the preceding year.  She has additionally indicated that the Veteran has extensive problems with his memory.  Memory impairment was not previously noted in the November 2009 VA examination report.  

When, as here, the evidence suggests that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  

Although reports from private psychological evaluations dated since the November 2009 VA examination have been associated with the claims file, the these records do not fully address issues surrounding the impact of the Veteran's PTSD on his occupational and social functioning.  Accordingly, this issue must be remanded in order to afford the Veteran a new and contemporaneous VA psychiatric examination to assess the current severity of his service-connected PTSD.  

With respect to the Veteran's derivative TDIU claim, the Board cannot fairly adjudicate that claim without first obtaining a medical opinion regarding the effects of his service-connected disabilities on his ability to secure or follow a substantially gainful employment.  As noted by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Finally, the Board notes that the November 2009 PTSD VA examination report indicated that the Veteran's alcohol abuse was related to his service-connected PTSD, either as part of the overall psychiatric disability, or as a secondary disability with distinct manifestations.  Specifically, the examiner provided an Axis I diagnoses for alcohol dependence together with PTSD, and noted in the examination report that the Veteran used alcohol to medicate his PTSD symptoms of anger and underlying depression.  

The United States Court of Appeals for the Federal Circuit has held that although compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105(a), 1110, 1131 for either a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Therefore, on remand, while assessing the severity of the Veteran's PTSD and the effects of his service-connected disabilities on his employability, the VA examiner should also be asked to identify the current manifestations of the Veteran's alcohol abuse and whether or not these manifestations overlap with those from his service-connected PTSD disability or whether they include any that are separate and distinct from his PTSD symptoms.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the issues on appeal should be obtained.  In this regard, the Board observes that the Veteran has received recent VA mental health treatment, and records of his VA care, dated since July 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Similarly, the Veteran should be asked to provide authorization for VA to obtain any additional private treatment records on his behalf.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent psychological treatment from A&W Psychology Services, however, records of his treatment dated since February 2012 have not yet been obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA mental health treatment records from the VA healthcare system in East Orange, New Jersey, dated since July 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  Make the necessary arrangements, including obtaining any necessary release forms, to obtain treatment records pertaining to the Veteran's treatment for PTSD at A&W Psychology Services in Lakewood, New Jersey, as well as records from any other private mental healthcare providers that have treated the Veteran.  All reasonable attempts should be made to obtain such records.  If any indentified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner should expressly discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must also address the Veteran's alcohol abuse.  Where the November 2009 VA examiner indicated that the Veteran used alcohol to treat his PTSD symptoms of anger and depression, the examiner is asked to describe the current nature and severity of the alcohol abuse and to indicate whether these symptoms overlap with those from the PTSD or if there are distinct manifestations from the alcohol abuse that are not attributable to the PTSD.  

Also, with respect to occupational functioning, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (i.e. PTSD and status post laceration of the right thigh with infection of the right lateral quadriceps muscle and scar formation), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


